Exhibit 99.1 FOR IMMEDIATE RELEASE Contact:Lisa M. O’Neill Executive Vice President and Chief Financial Officer (574) 267-9125 lisa.oneill@lakecitybank.com Lakeland Financial Reports Record Performance Second Quarter Net Income Increases 22% Warsaw, Indiana (July 25, 2014) – Lakeland Financial Corporation (Nasdaq Global Select/LKFN), parent company of Lake City Bank, today reported record net income of $11.3 million for the second quarter of 2014, an increase of 22% versus $9.2 million for the second quarter of 2013.Diluted net income per common share increased 21% to $0.68 versus $0.56 for the comparable period of 2013.This per share performance also represents a record level for the company. The company further reported net income of $21.2 million for the six months ended June 30, 2014 versus $18.5 million for the comparable period of 2013, an increase of 15% and a record performance for the company over a six-month period. Diluted net income per common share increased 13% to $1.27 for the six months ended June 30, 2014 versus $1.12 for the comparable period of 2013. This per share performance also represents a record level for the company. David M. Findlay, President and Chief Executive Officer, commented, "We continue to deliver strong operating results for shareholders while at the same time taking care of clients. Our disciplined business model remains focused on strategically growing the bank in our existing Indiana communities. We are extremely pleased with this record performance and believe we are in a strong position to continue this growth strategy in our Indiana footprint.” Return on average total equity for the first six months of 2014 improved to 12.85% from 12.17% in the prior year period. Return on average assets for the first six months of 2014 increased to 1.32% up from 1.26% in the same period of 2013. The company’s tangible common equity to tangible assets ratio was 9.96% at June 30, 2014, compared to 10.25% at June 30, 2013 and 10.18% at March 31, 2014. As previously announced, the board of directors approved a cash dividend for the second quarter of $0.21 per share, payable on August 5, 2014, to shareholders of record as of July 25, 2014. The quarterly dividend represents an 11% increase over the quarterly dividends paid for each quarter of 2013 and from the first quarter of 2014.The dividend yield is currently 2.15% based on the closing price of our common stock on June 30, 2014. Total loans outstanding grew $338.6 million, or 15%, from $2.33 billion as of June 30, 2013 to $2.67 billion as of June 30, 2014. Average total loans for the second quarter of 2014 were $2.65 billion, an increase of $341.2 million, or 15% versus $2.30 billion for the comparable period in 2013. On a linked quarter basis, average total loans increased $107.1 million, or 4%, from $2.54 billion for the first quarter of 2014 to $2.65 billion for the second quarter of 2014. 1 Findlay observed, “The best way for Lake City Bank to support economic expansion in our Indiana markets is to continue to make loans to local businesses. We’ve grown loans by $138 million through the first six months of 2014 and are encouraged by the improving strength of the economy in our markets. This loan growth continues to be geographically diverse as we have experienced ongoing growth in both mature and newer markets in Indiana.” Total deposits grew $344 million, or 14%, from $2.48 billion as of June 30, 2013 to $2.83 billion as of June 30, 2014. Average total deposits for the quarter ended June 30, 2014 were $2.79 billion versus $2.49 billion for the second quarter of 2013, anincrease of 12%. On a linked quarter basis, average total deposits increased $145.6 million, or 6%. The company’s net interest margin was 3.34% in the second quarter of 2014, up from 3.20% for the second quarter of 2013. The net interest margin was 3.38% in the linked first quarter of 2014. The net interest margin for the six months ended June 30, 2014 was 3.35% compared to 3.19% in the prior year six month period.Despite downward pressure on loan yields and the prolonged low interest rate environment, the company improved its net interest margin during the six months ended June 30, 2014 compared to the same period in 2013. The net interest margin expansion is attributable to declines in deposit rates and overall funding costs and improvement in the investment portfolio yields which have more than offset declining loan yields. Nonperforming assets decreased 31% to $15.2 million as of June 30, 2014 versus $21.8 million as of June 30, 2013. On a linked quarter basis, nonperforming assets were 7% lower than the $16.3 million reported on March 31, 2014. The decrease in nonperforming assets during the second quarter of 2014 primarily resulted from payments including payoffs received on a number of nonperforming loans. The ratio of nonperforming assets to total assets at June 30, 2014, was 0.45% versus 0.73% at both June 30, 2013 and 0.50% at March 31, 2014. Net charge-offs totaled $532,000 in the second quarter of 2014 versus $183,000 during the second quarter of 2013 and $2.7 million during the linked first quarter of 2014. Net charge-offs to average loans were 0.25% for the six months ended June 30, 2014 compared to 0.07% for the same period in 2013. For the sixth consecutive quarter, the company did not record a provision for loan losses. The absence of a provision for loan losses was generally driven by the stabilization and improvement in key loan quality metrics, including lower levels of nonperforming loans, appropriate reserve coverage of nonperforming loans, continuing signs of stabilization in the economic conditions of the company’s markets and sustained signs of improvement in its borrowers’ performance and future prospects. The company’s allowance for loan losses as of June 30, 2014 was $45.6 million compared to $50.6 million as of June 30, 2013 and $46.1 million as of March 31, 2014. The allowance for loan losses represented 1.71% of total loans as of June 30, 2014 versus 2.17% at June 30, 2013 and 1.79% as of March 31, 2014. Further, the allowance for loan losses as a percentage of nonperforming loans increased to 324% as of June 30, 2014, versus 234% as of June 30, 2013, and 306% as of March 31, 2014. Findlay noted, “The growth of our commercial loan portfolio, coupled with our continued stable asset quality metrics, is having a positive contribution to our profitability. As a result, our net interest income grew by 16% during the first half of 2014. While the low interest rate environment will continue to pressure net interest margin, we believe that we are well positioned to continue our profitable growth for our shareholders.” The company's noninterest income was unchanged at $7.6 million for the second quarter of each of 2014 and 2013. Year-over-year, quarterly noninterest income was positively impacted by a $398,000 increase in other income, driven primarily by $304,000 in swap fees. Offsetting the increase was a $359,000 decrease in mortgage banking income during the quarter, which was driven by lower mortgage production volumes due to higher mortgage rates. Noninterest income was $15.0 million for the six months ended June 30, 2014, also unchanged from the same period in 2013. Growth in swap fees, deposit fees and wealth management income offset the decline in mortgage banking income which declined by $803,000 for the first half of the year compared to the prior period. 2 The company’s noninterest expense increased $993,000, or 7%, to $16.1 million in the second quarter of 2014 versus $15.1 million in the comparable quarter of 2013. On a linked quarter basis, noninterest expense decreased by $706,000 from $16.8 million in the first quarter of 2014. Salaries and employee benefits increased by $576,000 in the three month period ended June 30, 2014 versus the same period of 2013. These increases in salary and employee benefits were driven by higher performance incentive-based compensation costs, staff additions and normal merit increases. Data processing fees increased by $114,000 due to a larger customer base as well as greater utilization of services from the company’s core processor, which the company expects will improve marketing and cross-selling initiatives. In addition, equipment costs increased $107,000 during the second quarter of 2014, driven by higher depreciation expenses. The company's efficiency ratio was 49% for the second quarter of 2014, compared to 51% for the second quarter of 2013 and 52% for the linked first quarter of 2014, which consistently ranks in the top quartile of peer financial institutions in the country. For the six months ended June 30, 2014, the efficiency ratio was 50% compared to 51% in the prior year period. Findlay added, “Our stable efficiency ratio reflects of our ability to grow total revenue while at the same time prudently managing operating expenses. We continue to invest in market expansion, staff growth and technology-driven retail, wealth advisory and commercial banking product lines. In early 2014, we opened a second office in the Indianapolis market and continue to be pleased with our growth in the market. " Lakeland Financial Corporation is a $3.4 billion bank holding company headquartered in Warsaw, Indiana. Lake City Bank, its single bank subsidiary, is the fourth largest bank in the state, and the largest bank 100% invested in Indiana. Lake City Bank operates 46 offices in Northern and Central Indiana, delivering technology driven and client-centric financial services solutions to individuals and businesses. Information regarding Lakeland Financial Corporation may be accessed on the home page of its subsidiary, Lake City Bank, at www.lakecitybank.com. The company’s common stock is traded on the Nasdaq Global Select Market under “LKFN.” In addition to the results presented in accordance with generally accepted accounting principles in the United States of America, this press release contains certain non-GAAP financial measures.Lakeland Financial believes that providing non-GAAP financial measures provides investors with information useful to understanding Lakeland Financial’s financial performance.Additionally, these non-GAAP measures are used by management for planning and forecasting purposes, including measures based on “tangible common equity” which is “common stockholders’ equity” excluding intangible assets, net of deferred tax.A reconciliation of these non-GAAP measures to the most comparable GAAP equivalent is included in the attached financial tables where the non-GAAP measure is presented. This document contains, and future oral and written statements of the company and its management may contain, forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 with respect to the financial condition, results of operations, plans, objectives, future performance and business of the company. Forward-looking statements, which may be based upon beliefs, expectations and assumptions of the company’s management and on information currently available to management, are generally identifiable by the use of words such as “believe,” “expect,” “anticipate,” “plan,” “intend,” “estimate,” “may,” “will,” “would,” “could,” “should” or other similar expressions. Additionally, all statements in this document, including forward-looking statements, speak only as of the date they are made, and the company undertakes no obligation to update any statement in light of new information or future events.Additional information concerning the company and its business, including factors that could materially affect the company’s financial results, is included in the company’s filings with the Securities and Exchange Commission, including the company’s Annual Report on Form 10-K. 3 LAKELAND FINANCIAL CORPORATION SECOND QUARTER 2 (Unaudited – Dollars in thousands except per share data) Three Months Ended Six Months Ended Jun. 30, Mar. 31, Jun. 30, Jun. 30 Jun. 30 END OF PERIOD BALANCES Assets $ 3,419,111 $ 3,233,724 $ 2,975,462 $ 3,419,111 $ 2,975,462 Deposits Brokered Deposits Core Deposits Loans Allowance for Loan Losses Total Equity Tangible Common Equity AVERAGE BALANCES Total Assets $ 3,319,795 $ 3,187,133 $ 2,982,150 $ 3,253,830 $ 2,963,065 Earning Assets Investments Loans Total Deposits Interest Bearing Deposits Interest Bearing Liabilities Total Equity INCOME STATEMENT DATA Net Interest Income Net Interest Income-Fully Tax Equivalent Provision for Loan Losses 0 0 0 0 0 Noninterest Income Noninterest Expense Net Income PER SHARE DATA Basic Net Income Per Common Share Diluted Net Income Per Common Share Cash Dividends Declared Per Common Share Book Value Per Common Share (equity per share issued) Tangible Book Value Per Common Share Market Value – High Market Value – Low Basic Weighted Average Common Shares Outstanding Diluted Weighted Average Common Shares Outstanding KEY RATIOS Return on Average Assets % Return on Average Total Equity Efficiency(Noninterest Expense / Net Interest Income plus Noninterest Income) Average Equity to Average Assets Net Interest Margin Net Charge Offs to Average Loans Loan Loss Reserve to Loans Loan Loss Reserve to Nonperforming Loans Loan Loss Reserve to Nonperforming Loans and Performing TDR's Nonperforming Loans to Loans Nonperforming Assets to Assets Total Impaired and Watch List Loans to Total Loans Tier 1 Leverage Tier 1 Risk-Based Capital Total Capital Tangible Capital ASSET QUALITY Loans Past Due 30 - 89 Days Loans Past Due 90 Days or More 4 20 4 Non-accrual Loans Nonperforming Loans (includes nonperforming TDR's) Other Real Estate Owned Other Nonperforming Assets 5 9 5 5 5 Total Nonperforming Assets Performing Troubled Debt Restructurings Nonperforming Troubled Debt Restructurings (included in nonperforming loans) Total Troubled Debt Restructurings Impaired Loans Non-Impaired Watch List Loans Total Impaired and Watch List Loans Gross Charge Offs Recoveries 91 Net Charge Offs/(Recoveries) 4 LAKELAND FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS June 30, 2014 and December 31, 2013 (in thousands, except share data) June 30, December 31, (Unaudited) ASSETS Cash and due from banks Short-term investments Total cash and cash equivalents Securities available for sale (carried at fair value) Real estate mortgage loans held for sale Loans, net of allowance for loan losses of $45,605 and $48,797 Land, premises and equipment, net Bank owned life insurance Federal Reserve and Federal Home Loan Bank stock Accrued interest receivable Goodwill Other assets Total assets LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Noninterest bearing deposits Interest bearing deposits Total deposits Short-term borrowings Federal funds purchased 0 Securities sold under agreements to repurchase Other short-term borrowings Total short-term borrowings Long-term borrowings 35 37 Subordinated debentures Accrued interest payable Other liabilities Total liabilities STOCKHOLDERS' EQUITY Common stock:90,000,000 shares authorized, no par value 16,538,617 shares issued and 16,459,359 outstanding as of June 30, 2014 16,475,716 shares issued and 16,377,449 outstanding as of December 31, 2013 Retained earnings Accumulated other comprehensive income/(loss) Treasury stock, at cost (2014 - 79,258 shares, 2013 - 98,267 shares) Total stockholders' equity Noncontrolling interest 89 89 Total equity Total liabilities and equity 5 LAKELAND FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME For the Three Months and Six Months Ended June 30, 2014 and 2013 (in thousands except for share and per share data) (unaudited) Three Months Ended Six Months Ended June 30, June 30, NET INTEREST INCOME Interest and fees on loans Taxable Tax exempt Interest and dividends on securities Taxable Tax exempt Interest on short-term investments 11 12 19 36 Total interest income Interest on deposits Interest on borrowings Short-term Long-term Total interest expense NET INTEREST INCOME Provision for loan losses 0 0 0 0 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME Wealth advisory fees Investment brokerage fees Service charges on deposit accounts Loan, insurance and service fees Merchant card fee income Bank owned life insurance income Other income Mortgage banking income Net securities gains 4 0 4 1 Total noninterest income NONINTEREST EXPENSE Salaries and employee benefits Net occupancy expense Equipment costs Data processing fees and supplies Corporate and business development FDIC insurance and other regulatory fees Professional fees Other expense Total noninterest expense INCOME BEFORE INCOME TAX EXPENSE Income tax expense NET INCOME BASIC WEIGHTED AVERAGE COMMON SHARES BASIC EARNINGS PER COMMON SHARE DILUTED WEIGHTED AVERAGE COMMON SHARES DILUTED EARNINGS PER COMMON SHARE 6 LAKELAND FINANCIAL CORPORATION LOAN DETAIL SECOND QUARTER 2014 (unaudited in thousands) June 30, March 31, December 31, June 30, Commercial and industrial loans: Working capital lines of credit loans % Non-working capital loans Total commercial and industrial loans Commercial real estate and multi-family residential loans: Construction and land development loans Owner occupied loans Nonowner occupied loans Multifamily loans Total commercial real estate and multi-family residential loans Agri-business and agricultural loans: Loans secured by farmland Loans for agricultural production Total agri-business and agricultural loans Other commercial loans Total commercial loans Consumer 1-4 family mortgage loans: Closed end first mortgage loans Open end and junior lien loans Residential construction and land development loans Total consumer 1-4 family mortgage loans Other consumer loans Total consumer loans Subtotal % Less:Allowance for loan losses Net deferred loan fees Loans, net 7
